LEHAN, Judge.
Defendant contends that his enhanced sentence as an habitual offender following his conviction for grand theft was erroneous because the trial court made no finding that the enhanced sentence was necessary to protect the public as required by section 775.04(3), Florida Statutes (1983). We agree. See Walker v. State, 462 So.2d 452 (Fla.1985); Brown v. State, 457 So.2d 1079 (Fla. 5th DCA 1984).
We find no merit in defendant’s remaining contention. See Rasul v. State, 465 So.2d 535 (Fla. 2d DCA 1985); McCuiston v. State, 462 So.2d 830 (Fla. 2d DCA 1985).
Reversed and remanded for resentenc-ing.
GRIMES, A.C.J., and FRANK, J., concur.